ON MOTION
ORDER
Kelly S. Jennings moves to compel the Merit Systems Protection Board to file a *989corrected certified index. The Social Security Administration opposes. Jennings moves for leave to respond. The Social Security Administration responds.
Jennings’ submissions concern the merits of his case. Any such arguments should have been included in the briefs.
Upon consideration thereof,
It Is Ordered That:
(1) Jennings’ motion for leave to respond is granted.
(2) The motion to compel the Board to file a corrected certified list is denied.
(3) The joint appendix is due within 14 days of the date of filing of this order. No further extensions.